PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Shawna Johnson, et al.
Application No. 16/141,454
Filed: September 25, 2018
For: INTEGRATED HAIR WITH MAGNETIC SECURING DEVICE

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed April 25, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, September 28, 2021, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned by operation of law on December 29, 2021. A Notice of Abandonment was not mailed.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $525, and (3) a proper statement of unintentional delay.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $370 for the three (3) months extension of time fee submitted on April 25, 2022 was subsequent to the maximum extendable period for reply, this fee is unnecessary and will be credited back to petitioner’s credit card on file.  

This application is being referred to Technology Center AU 3772 for appropriate action in the normal course of business on the reply received April 25, 2022.

Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  All inquiries concerning the status of the examination of the application should be directed to Technology Center 3700 at (571) 272-3700.




/JOANNE L BURKE/Lead Paralegal Specialist, OPET